DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on November 12, 2021.
 Claims 1, 4, 8,9,11, and 32-33 have been amended.
Claim 3 has been cancelled.
Claim 38 has been added.
Claims 1-4, 6-11, 29-38 are currently pending.
Response to Arguments
Applicant's arguments filed on November 12, 2021 have been fully considered but they are not persuasive. 
The applicant argues on page Kim provisional 62/488433 fails to mention “determining a sequence of obtaining the first indication information and the second indication information from the control channel” and “determining, from the set, a first slot format of the first slot and a second slot format of a second slot based on the first index”.
The examiner respectfully disagrees. Kim provision suggests “determining a sequence of obtaining the first indication information and the second indication information from the control channel” and “determining, from the set, a first slot format of the first slot and a second slot format of a second slot based on the first index (see fig. 15, [0004], and [0105]-[0107]).
For at least the reasons provided above, the applicant arguments regarding independent claims are not persuasive. The applicant argues that independent claims are patentable for similar reasons and are also not persuasive. The applicant further argues that since dependent claims depend on the argued independent claim; they are patentable at least by virtue of their dependencies. Since the applicant's arguments regarding independent claims are not persuasive, the applicant's arguments regarding dependent claims are also not persuasive.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,6-11, 29-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US Application 2018/0309513, hereinafter Kim).
Regarding claim 1, Kim discloses an indication determining method (Figs. 1-4, 8-31), implemented by a receiving device, comprising: 
receiving, in a first slot, first indication information and second indication information that are from a sending device (Abstract, [0010]-[0013], which recites slot indications sending and receiving by a device), wherein the first indication information and the second indication information are carried on one control channel (as shown on fig. 38 and described on [0202]-[0203], a plurality of indication information are carried on GC-PDCCH considered as a control channel); 
determining a sequence of obtaining the first indication information and the second indication information from the control channel(figs. 36-38 and described on [0202]-[0203], which discloses  each entry in UE (e.g., a user-specific) table could have a sequence of SFI index values which is for one or more of slots. The size of this table may vary and may determine the bit length of the SFI (length(SFI)=ceil(log 2(size of UE table)). Accordingly, upon agreeing to use of such a table, the network may indicate one of the SFI indices in the UE table via SFI); and  determining, based on the sequence, that  the first indication information indicates a first slot format of the first slot, wherein the second indication information indicates a second slot format of a second slot (Abstract, [0010]-[0013],[0202]-[0203]  which discloses  each entry in UE (e.g., a user-specific) table could have a sequence of SFI index values which is for one or more of slots. The size of this table may vary and may determine the bit length of the SFI (length(SFI)=ceil(log 2(size of UE table)). Accordingly, upon agreeing to use of such a table, the network may indicate one of the SFI indices in the UE table via SFI), and 
that the second slot is a slot after the first slot(Abstract, [0010]-[0013], which recites different slot one after another).  
Regarding claim 8, Kim discloses an indication determining method (Figs. 1-4, 39-41), implemented by a receiving device, comprising: 
receiving, a set from a sending device, wherein the set comprises at least one index, wherein the index indicates two different slot formats ([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222], which recites indexes indicates different slot formats);
 receiving, in a first slot, a first index from the sending device([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222], which recites indexes indicates different slot formats);
 and
 determining, from the set, a first slot format of the first slot and a second slot format of a second slot based on the first index([013]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222], which recites indexes indicates different slot formats);
, wherein the second slot is a slot after the first slot (Abstract, [0010]-[0013], which recites different slot one after another).  
Regarding claim 2, Kim discloses the indication determining method claim 1, further comprising: determining, the first slot format of the first slot based on the slot  ([0135]-[0136], [0191], [0198], [0203]-[0204], [0220]-[0222]).  
Regarding claim 3, Kim discloses the indication determining method of claim 1, wherein receiving, in a-the first slot, the first indication information and the second indication information that are from the sending device comprises: receiving, the first indication information on a first resource; and   receiving the second indication information on a second resource, wherein the first resource and the second resource are different([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
 	Regarding claim 4, Kim discloses the indication determining method of claim 3, wherein the first resource and the second resource meet any one of the following conditions the first resource is a first frequency domain resource- and the second resource is a second frequency domain resource([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
 	Regarding claim 6, Kim discloses the indication determining method of claim 1, further comprising: determining, that the first indication information indicates the first slot format of the first slot when the first indication information carries a first value; and determining,([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 7, Kim discloses the indication determining method of claim 1, further comprising: determining, that the first indication information indicates the first slot format of the first slot when a first control channel on which the first indication information is located carries a third value; and determining that the second indication information indicates the second slot format of the second slot when a second control channel on which the second indication information is located carries a fourth value, wherein the third value and the fourth value are different([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 29, Kim discloses the indication determining method of claim 3, wherein the first resource is a first time domain resource and the second resource is a second time domain resource([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
 	Regarding claim 30, Kim discloses the indication determining method of claim 3, wherein the first resource is a first control resource set and the second resource is a second control resource set([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 31, Kim discloses the indication determining method of claim 3, wherein the first resource is a first control channel and the second resource is a second control channel([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 34, Kim discloses the indication determining method of claim 3, further comprising determining that the first indication information indicates a first slot format of the first slot when the first resource carries a first control channel([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 35, Kim discloses the indication determining method of claim 34, further comprising determining that the first indication information indicates the first slot format of the first slot when the first resource carries the first control channel([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 9, Kim discloses the indication determining method of claim 8, wherein a symbol at a first location in the first slot format of the first slot is a downlink symbol; and a symbol at a second location in the second slot format of the second slot is a first symbol, wherein a function of the first symbol is different from a function of the downlink symbol([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
  Regarding claim 10, Kim discloses the indication determining method 
of claim 8, wherein the slot format of the second slot meets at least one of the following conditions: a symbol at a first location in the second slot format of the second slot is an uplink symbol, wherein the first location in the slot format of the second slot corresponds to a location at which a downlink symbol or an empty symbol is located in the slot format of the first slot; a location of an uplink symbol in the first slot corresponds to a location of the uplink symbol in the second slot; the slot format of the second slot ([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
 	Regarding claim 11, Kim discloses the indication determining method 
of claim 8, further comprising  receiving, first indication information from the sending device, wherein the first indication information indicates at least one of N repetition times of the first slot format of the first slot and the second slot format of the second slot, M repetition times of the first slot format of the first slot, and P repetition times of the second slot format of the second slot, wherein N, M, and P are all integers greater than or equal to 2([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
 	Regarding claim 32, Kim discloses the indication determining method of claim 8, wherein the second slot format of the second slot meets at least one of the following conditions: a symbol at a first location in the second slot format of the second slot is an uplink symbol, wherein the first location in the second slot format of the second slot corresponds to a location at which a downlink symbol or an empty symbol is located; a ([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
Regarding claim 33, Kim discloses the indication determining method of claim 8, wherein the second slot format of the second slot meets at least one of the following conditions: a symbol at a first location in the second slot format of the second slot is an uplink symbol, wherein the first location in the second slot format of the second slot corresponds to a location at which a downlink symbol or an empty symbol is located; a location at which a symbol function is an unknown resource in the first slot corresponds to a location at which a symbol function is an unknown resource in the second slot; the second slot format of the second slot comprises the symbol function at a location corresponding to a location at which a symbol occupied by a control channel is located in the first slot format of the first slot is the unknown resource or uplink transmission, ([0135]-[0136], [0191],[0198],[0203]-[0204],[0220]-[0222]).  
 	Regarding claim 36, Kim discloses the indication determining method of claim 11, further comprising configuring, for a corresponding slot, a quantity of repetition times of the first slot format of the first slot and the second slot format of the second slot based on the first indication information and the quantity of repetition times ([0135]-[0136], [0191], [0198], [0203]-[0204], [0220]-[0222]).  
 	Regarding claim 37, Kim discloses the indication determining method of claim 8, wherein after a quantity of repetition times of the first slot format of the first slot reaches a preset quantity of times, further comprises configuring the second slot format of the second slot after a last slot configured with the first slot format of the first slot ([0135]-[0136], [0191], [0198], [0203]-[0204], [0220]-[0222]).  
Regarding claim 38, Kim discloses the indication determining method of claim 1, wherein the first slot format and the second slot format comprises an association relationship between them(Figs. 36-38,Abstract, [0010]-[0013],[0202]-[0203] ).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.